Citation Nr: 0941075	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  09-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for status 
post open reduction internal fixation (ORIF) of a left hand 
third metacarpal fracture prior to June 22, 2009.

2.  Entitlement to an initial compensable rating for status 
post open reduction internal fixation (ORIF) of a left hand 
third metacarpal fracture as of June 22, 2009.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 2002 to June 2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah as part of the Benefits Delivery at 
Discharge (BDD) program.  The purpose of the BDD program is 
to help ensure a smooth transition from military to civilian 
status by allowing servicemembers to file pre-discharge 
claims for disability compensation with VA.  In order to 
facilitate the quick processing of claims under the BDD 
program, the Virtual VA paperless claims processing system is 
utilized.  Instead of paper, a highly secured electronic 
repository is used to store and review every document 
involved in the claims process.  The use of this system 
allows VA to leverage information technology in order to more 
quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the 
Virtual VA system, any future consideration of 
this appellant's case should take into consideration the 
existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran's left hand (dominant) third finger 
disability is primarily manifested by subjective complaints 
of pain, fatigue, limitation of motion and a decrease in 
overall grip strength.  

2.  The objective evidence of record shows full range of 
motion of all joints of the affected finger, normal 
neurological evaluation, and no additional loss of motion on 
repetitive use of the finger joints.  

3.  Prior to June 22, 2009, there is no credible evidence of 
joint function additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  

4.  As of June 22, 2009, there is credible evidence of mildly 
decreased grip strength with joint function additionally 
limited by pain and lack of stamina that affects the 
Veteran's occupational activities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating are not 
met prior to June 22, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 
4.40, 4.45, 4.59, 4.71a Diagnostic Code 5229 (2009).

2.  Resolving reasonable doubt in favor of the Veteran, the 
criteria for an initial compensable rating are met as of June 
22, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5229 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

Due to the nature of this claim regarding limitation of 
motion of the left third finger, as it is specifically an 
appeal of the initial rating assigned in conjunction with the 
grant of service connection, adequate notice was not 
delivered prior to the initial assignment of the rating.  
However, once service connection is granted, the claim is 
substantiated and prior notice defects are rendered non-
prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thus, VA's duty to notify with respect to this claim has been 
satisfied.

Nonetheless, in January 2009, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
for a higher initial rating.  This notice provided the 
Veteran with the process by which disability ratings are 
determined, explaining that ratings are assigned from 0 to 
100 percent, based on the rating schedule, depending on the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  This notice also included the text 
of the diagnostic code under which the Veteran's disability 
is rated.  

VA also has a duty to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2009).  In this case, 
service treatment records have been associated with the 
claims file.  The Veteran has not identified any post-service 
treatment records relevant to his claim.  The Veteran was 
medically evaluated in conjunction with his claim.  The duty 
to assist has been fulfilled.

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected status post surgical repair of a third metacarpal 
fracture, currently evaluated as noncompensably disabling.  
Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  In the present case, a June 2009 examination of 
the Veteran's service-connected disability shows an increase 
in the severity of the disability during the course of the 
appellate period.  Thus, staged ratings are applicable here.  

Service connection was established for status post ORIF left 
hand third metacarpal fracture by rating decision in August 
2008 and initially evaluated as noncompensably disabling 
under DC 5229.  

Under the rating criteria for limitation of motion of 
individual digits, the only available compensable rating 
pertinent to the long finger, or third finger, is that of 10 
percent for limitation of motion with a gap of one inch or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or with extension limited by more than 30 degrees.  38 C.F.R. 
§ 4.71a, DC 5229 (2009).  In the alternative, a 10 percent 
rating is also available for ankylosis of the long finger, 
whether favorable or unfavorable.  38 C.F.R. § 4.71a, DC 5226 
(2009).  Under this diagnostic code, it is also for 
consideration whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.   

It is also important to note that when evaluating 
disabilities of the musculoskeletal system,  38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v.  Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

In the present case, the Veteran has been afforded both a 
predischarge examination and a subsequent VA examination with 
generally consistent objective results.  Both examinations 
found full range of motion of all joints of the affected 
finger.  There was no limitation of extension of the finger, 
and no gap present between the third fingertip and the palm 
when that finger is flexed.  VA examinations, June 2009 & 
April 2008.  Both examination reports reflect that the 
Veteran used no medications nor sought any other treatment 
for his finger condition, nor were there any objective 
neurological findings to support the Veteran's assertions 
that he had "numbing and tingling in the tip of his 
finger."  Id.; see also Notice of disagreement, September 
2008.  Upon examination in June 2009, the examination report 
does reflect mildly decreased grip strength of the left hand, 
but no decrease in dexterity or other significant physical 
findings.  The examiner indicated that there was no history 
of flare-ups of joint symptoms.  VA examination, June 2009. 

As there was full mobility of the joints of the third finger 
found upon both examinations, evaluation under DC 5226 is 
precluded as this diagnostic code provides for evaluation 
based upon ankylosis, which is fixation or the absence of 
movement of a joint.  VA examinations, supra; see also 
Dorland's Illustrated Medical Dictionary  94 (31st ed. 2007) 
(defining ankylosis).  Therefore, the Board finds that DC 
5229 for limitation of motion of the long finger is the most 
analogous to the Veteran's overall disability picture, and as 
such the most appropriate diagnostic criteria by which to 
rate the Veteran's disability.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  

However, based upon the Veteran's full range of motion of the 
left third finger shown upon examination in April 2008 and 
June 2009, a compensable rating is not warranted under DC 
5229 regarding limitation of motion.  38 C.F.R. § 4.71a.  
Nonetheless, in consideration of the DeLuca holding, the 
Board finds a pertinent difference in the examinations 
performed to date.  The April 2008 examination reflects that 
no left hand finger joint motion, i.e. no joint of any 
finger, is additionally limited by pain, fatigue, weakness, 
lack of endurance or incoordination after repetitive use.  
However, the June 2009 examination reflects that the 
Veteran's service-connected finger disability now results in 
mildly decreased grip strength with the dominant left hand, 
and when coupled with the Veteran's assertions of pain and 
lack of stamina, this results in problems with lifting and 
carrying such that there are significant effects on the 
Veteran's usual occupation of working for a mining company.  
On this basis, when all reasonable doubt is resolved in favor 
of the Veteran, as of the June 22, 2009 examination, a 10 
percent evaluation, and no more, is warranted based upon the 
functional loss presented by the Veteran's service-connected 
left third finger disability.  38 C.F.R. §§ 4.3, 4.40 (2009).  

The Board finds it important to acknowledge the Veteran's lay 
statements regarding the severity of his service-connected 
disability, to include those statements made prior to the 
June 2009 examination.  See, e.g., Notice of disagreement, 
September 2008; see also VA Form 9 addendum, June 2009.   
However, the Board finds that the Veteran's statements alone 
are not a credible basis upon which to establish severity for 
rating purposes.  Specifically, the Veteran's September 2008 
Notice of Disagreement states that his left hand is "...very 
tender, sore, and gets tired much faster than ever before.  
It bothers me a lot.  I also feel numbing and tingling in the 
tip of my middle finger.  It gets to a point where I can't 
close it due to the pain."  While the Board has duly 
considered these assertions, his subjective complaints are 
found to be inconsistent with the objective medical findings 
of completely full range of motion of every finger of the 
left hand.  See VA examinations, supra.  The Board also finds 
it incredible that the Veteran describes pain so severe as to 
prevent closing of the dominant hand, with significant impact 
on his ability to do his job, but that he does not use any 
medication and has not sought any treatment for his 
condition.  Id.  

In determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire 
for monetary gain, and witness demeanor.  Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996).  Based upon the discrepancies between 
the subjective complaints and the objective test 
measurements, the Board finds that it must rely more heavily 
on the medical examination reports which are assigned a 
greater probative value in this instance.  To that end, the 
examination report of June 22, 2009 is established as the 
first date at which an additional rating based upon 
functional loss is warranted.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  While the appellant may assert that his disability 
has generally interfered with his employability, the evidence 
of record simply does not support a conclusion that any such 
impairment is beyond that already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  

Furthermore, the Board notes that in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is 
part of an increased rating claim when such claim is raised 
by the record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable.  
Specifically, as of the last VA examination in June 2009, the 
Veteran was employed full time, and he had been so for about 
a year.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  
	




	(CONTINUED ON NEXT PAGE)





In sum, the Board has considered all relevant diagnostic 
criteria, VA regulations, and pertinent case law, to 
determine that prior to June 22, 2009 a compensable rating 
for the Veteran's left third finger disability is not 
warranted on any basis.  However, based upon the findings 
regarding functional loss as of the June 22, 2009 
examination, a 10 percent rating is warranted as of that 
date, and no earlier.  


ORDER

Prior to June 22, 2009, an initial compensable rating for 
status post open reduction internal fixation (ORIF) of a left 
hand third metacarpal fracture is denied.

As of June 22, 2009, an initial 10 percent rating for status 
post open reduction internal fixation (ORIF) of a left hand 
third metacarpal fracture is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


